UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2013 Item 1. Report to Stockholders. 2013 Semiannual Report March 31, 2013 Equity Funds FundX ETF Aggressive Upgrader Fund FundX Aggressive Upgrader Fund FundX Upgrader Fund FundX ETF Upgrader Fund Balanced Fund FundX Conservative Upgrader Fund Fixed Income Fund FundX Flexible Income Fund Hedged Funds FundX Tactical Upgrader Fund FundX Tactical Total Return Fund FundX Upgrader Funds Table of Contents Shareholder Letter 3 FundX Upgrader Fund Manager’s Discussion of Fund Performance 5 Schedule of Investments 6 FundX Aggressive Upgrader Fund Manager’s Discussion of Fund Performance 7 Schedule of Investments 8 FundX Conservative Upgrader Fund Manager’s Discussion of Fund Performance 9 Schedule of Investments 10 FundX Flexible Income Fund Manager’s Discussion of Fund Performance 11 Schedule of Investments 12 FundX ETF Aggressive Upgrader Fund Manager’s Discussion of Fund Performance 13 Schedule of Investments 14 FundX ETF Upgrader Fund Manager’s Discussion of Fund Performance 15 Schedule of Investments 16 FundX Tactical Upgrader Fund Manager’s Discussion of Fund Performance 17 Schedule of Investments 18 FundX Tactical Total Return Fund Manager’s Discussion of Fund Performance 20 Schedule of Investments 21 Statements of Assets and Liabilities 24 Statements of Operations 26 Statements of Changes in Net Assets 28 Financial Highlights 36 Notes to Financial Statements 44 Expense Example 52 Additional Information 54 WWW.UPGRADERFUNDS.COM 1969 – DAL Investment Company is a Registered Investment Advisor (RIA) 1976 – The firm starts publishing NoLoad FundX newsletter. 2001 –The firm packages its most popular growth model as a mutual fund, introducing the FundX Upgrader Fund (FUNDX). 2002 – Inception of three additional funds:FundX Aggressive Upgrader Fund (HOTFX),FundX Conservative Upgrader Fund (RELAX), and FundX Flexible Income Fund (INCMX). 2007 – In response to requests for ETF-only portfolios, the firm creates FundX ETF Upgrader Fund (REMIX) and FundX ETF Aggressive Upgrader Fund (UNBOX), two funds that invest solely in exchange traded funds (ETFs). 2008 – The firm announces a new mutual fund that isn’t always fully invested: FundX Tactical Upgrader Fund (TACTX). 2009 – FundX Tactical Total Return Fund (TOTLX) combines the firm’s bond fund strategy with its Tactical approach. 2012 – DAL Investment Company is renamed FundX Investment Group. FundX Upgrader Funds The FundX Upgrader Funds are a series of eight mutual funds that invest in underlying mutual funds and exchange traded funds (ETFs) based on our Upgrading strategy. The Funds offer varying levels of potential risk and reward. Knowledgeable Portfolio Management We’ve been managing portfolios of noload mutual funds since 1969. We monitor thousands of mutual funds and ETFs and make timely portfolio changes. A Strategy You Can Understand The Upgrading strategy ranks noload mutual funds and ETFs based on trailing 1, 3, 6 and 12-month performance, buying top performers, then holding them only while they remain top-ranked based on near-term performance. The FundX Upgrader Funds have the flexibility to invest both domestically and globally in the sectors, regions and strategies we identify as being in sync with current market leadership. A Portfolio that Responds to Market Changes Market leadership rotates between large-cap and small-cap stocks, growth and value styles of investing, and global geographic regions.We align the FundX Upgrader Fund portfolios with leadership trends. We move incrementally to top ranked funds in our scoring system by progressively selling the lower ranked funds and reinvesting in the new leaders. FundX Upgrader Funds March 31, 2013 Dear Fellow Shareholders, Markets around the world posted positive returns for the six-months that ended March 31, 2013. After reaching a low point four years ago, many major indexes are now approaching their all-time highs. Market leadership has shifted during the last six months: foreign markets outperformed domestic in the fourth quarter of 2012, but U.S. markets dominated in the first quarter of 2013. Many U.S. market indexes hit new highs in the first quarter of 2013 and ended the quarter with double-digit gains, while international markets trailed behind and emerging markets were negative for the first quarter. The S&P 500 was one of the indexes that hit a fresh high in March 2013, and the index is basically at the same price level as it was in 2000 and 2007. But today, investors are getting more for their money than they were in 2000 or 2007, according to a recent report from Ned Davis Research, a Florida-based firm that provides research to institutional clients. Ned Davis found that the S&P 500 is at a much stronger place fundamentally in 2013 than it was in 2007 or 2000. Based on earnings, sales, dividends, and book value, stocks are cheaper now than they were at the previous two peaks. Cash levels are higher, and debt/assets are now lower. While we don’t know where the near-term will take us, we are of the opinion that stocks are currently the place to invest for the long term. Participating in Market Gains All of the FundX Upgrader Funds participated in the market’s gains over the six months ending March 31, 2013. Our Upgrading investment approach leads us to change the Funds’ portfolios as market leadership changes. We changed the equity FundX Upgrader Fund portfolios over the last six month in response to the market’s shift from foreign markets to domestic.All of the equity Upgrader Funds had exposure to foreign funds at the end of 2012 when foreign markets were in favor, but as U.S. markets began to outperform in the first quarter, we replaced some of the Funds’ foreign positions with leading U.S. value funds, specifically small- and mid-cap value funds. Some investors see changing markets as a problem, but we see change as an opportunity. Our Upgrading investment strategy seeks to take advantage of changing markets, and it requires us to be willing to buy into new areas of the market, even if those new areas have been out of favor for years. We believe that those who get stuck in one area of the market could eventually be left behind when new market trends take hold. Preparing for Changing Bond Markets Our tagline, Because Markets Change, drives our investment strategy, and it applies to fixed income as well as equities.Fixed income faces greater headwinds considering today’s low interest rates, but our fixed income strategy isn’t limited to just one area of the bond market. We’ve continued to find pockets of opportunity in the bond markets, and although we continue to perform with rates stable and falling, we also believe our flexible strategy has the potential to capitalize on a rising rate trend. Bridging the Gap between Stock Volatility and Low Bond Yields For those looking for an alternative to the volatility of stocks or the relatively low yields currently offered by bonds, our Tactical funds use defensive hedging techniques to seek consistent, positive returns that are neither correlated to stocks nor bonds. On the following pages of this Semiannual Report, you’ll find specific details about how the Funds’ portfolios have changed. Thank you for giving us the opportunity to serve you, Janet Brown President& Portfolio Manager WWW.UPGRADERFUNDS.COM - 3 - FundX Upgrader Funds Past performance does not guarantee future results. The information provided in this letter represents the opinion of the author and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Mutual fund investing involves risk. Principal loss is possible. The FundX Upgrader Funds (“Funds”) are considered “funds of funds” and an investor will indirectly bear the principal risks and its share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than they would if they invested directly in the underlying funds. The Funds employ an “Upgrading” strategy whereby investment decisions are based on near-term performance, however, the Funds may be exposed to the risk of buying underlying funds immediately following a sudden, brief surge in performance that may be followed by a subsequent drop in market value. The Funds invest in underlying funds and these underlying funds may invest in securities of small companies, which involve greater volatility than investing in larger, more established companies, or they may invest in foreign securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods; these risks are greater for investments in emerging markets. The underlying funds may invest in debt securities, which typically decrease in value when interest rates rise; this risk is usually greater for longer-term debt securities. Lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher rated securities. While the Upgrader Funds are diversified, the underlying funds may invest in a limited number of issuers and therefore may be considered non-diversified. The underlying funds may engage in short sales; an underlying fund’s investment performance may suffer if it is required to close out a short position earlier than intended. Some underlying funds may borrow money for leveraging and will incur interest expense. Some underlying funds may use derivatives, which involve risks different from, and in certain cases, greater than the risks presented by more traditional investments. ETFs are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value, an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. The underlying funds may invest in asset-backed and mortgage-backed securities, which involve additional risks such as credit risk, prepayment risk, possible illiquidity and default, and increased susceptibility to adverse economic developments. The underlying funds, particularly some ETFs, may use investment techniques considered to be aggressive, including using futures contracts, options on futures contracts, securities and indices, forward contracts, swap agreements and similar instruments. Sector weighting and fund holdings are subject to change at any time and mention of them should not be construed as recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for further sector and holdings information. References to other funds should not be interpreted as an offer of these securities. The S&P 500® Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies. The Barclays Aggregate Bond Index is an unmanaged index generally representative of intermediate-term government bonds, investment grade corporate debt securities and mortgage-backed securities. An investment cannot be made directly in an index. Book value is the net asset value of a company, calculated by subtracting total liabilities from total assets. Correlation is the statistical measure of how two securities move in relation to each other. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of a comparable quality with a shorter duration. Must be preceded or accompanied by a prospectus. The FundX Upgrader Funds are distributed by Quasar Distributors, LLC.Quasar Distributors, LLC is also the distributor for the Osterweis Strategic Income Fund. WWW.UPGRADERFUNDS.COM - 4 - FundX Upgrader Fund (FUNDX) Our flagship FundX Upgrader Fund is based on our popular growth model. FUNDX is a fully invested equity fund that primarily invests in diversified core equity funds and ETFs and has limited exposure to more speculative sector and single country funds and ETFs. Our Upgrading investment approach seeks to steer our portfolios into leading areas of the market and avoid lagging areas. As of our last Annual Report (dated September 30, 2012), FUNDX held leading dividend and large-cap growth funds, and had very little foreign exposure, but in the fourth quarter of 2012 foreign funds gained even more strongly than their U.S. counterparts. Consequently, we increased exposure to foreign funds and ETFs, especially those that invest in Europe. By December 31, 2012, FUNDX was about 50% in foreign funds like iShares MSCI EMU (EZU), Oppenheimer International Small Company (OSMYX), and Vanguard Europe (VGK).Some international funds, like Oppenheimer International Small-Cap (OSMYX), Oakmark International (OAKIX) and Vanguard Europe (VGK), have remained in the portfolio from November of last year through March 31, 2013. U.S. markets regained their footing in the first quarter of 2013, and we replaced some of FUNDX’s foreign positions with new leading domestic value funds and ETFs. By March 31, 2013, FUNDX was 75-80% invested in the U.S., holding funds like iShares Russell Mid-Cap Value (IWS), Wells Fargo Advantage Special Mid-Cap (WFMIX), and Vanguard Small-Cap Value (VBR).If foreign markets bounce back, the Fund’s remaining foreign positions could help the Fund participate. If U.S. markets extend their lead, the Fund could be 100% invested in U.S. funds and ETFs. There has been remarkable consistency among leading sectors. FUNDX has held health care and homebuilding funds and ETFs, such as T. Rowe Price Health Sciences (PRHSX) and SPDR S&P Homebuilders (XHB), for over a year now. By following our rankings, FUNDX managed to avoid lagging sectors like precious metals (gold and silver), which were negative for the trailing six-months ending March 31, 2013. It also avoided emerging markets, such as the BRIC economies (Brazil, Russia, India, China), which are also in negative territory for the year. WWW.UPGRADERFUNDS.COM - 5 - FundX Upgrader Fund Schedule of Investments at March 31, 2013 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.8% Core Funds: 69.8% Ariel Fund $ Dodge & Cox International Fund iShares Russell Midcap Value Index Fund iShares S&P MidCap 400 Value Index Fund Janus Contrarian Fund Mairs & Power Growth Fund Matthews Asian Growth & Income Fund Oakmark Global Fund Oakmark International Fund PIMCO International StocksPLUS Fund (U.S. Dollar Hedged) TCW Dividend Focused Fund^ Wells Fargo Advantage Special Mid Cap Fund^ Total Core Funds Speculative Funds: 30.0% Ariel Appreciation Fund Baron Partners Fund* Brown Capital Management Small Company Fund Fidelity Leveraged Company Fund Financial Select Sector SPDR iShares Dow Jones U.S. Transportation Average Index Fund iShares MSCI Switzerland Index Fund iShares S&P Global Financials Sector Index Fund JP Morgan Small Cap Value Select Fund Oppenheimer International Small Company Fund Parnassus Fund SPDR S&P Homebuilders ETF T. Rowe Price Health Sciences Fund Vanguard Small Cap Value ETF Wasatch International Growth Fund Total Speculative Funds Total Investment Companies (Cost $235,648,174) SHORT-TERM INVESTMENTS: 0.1% Fidelity Government Portfolio - Institutional, 0.01%# Total Short-Term Investments (Cost $333,006) Total Investments: 99.9% (Cost $235,981,180) Other Assets in Excess of Liabilities: 0.1% Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of March 31, 2013. ^ A portion of these securities is considered illiquid.The fair value of illiquid portions total $6,842,459 which represent 2.68% of total net assets. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 6 - FundX Aggressive Upgrader Fund (HOTFX) The FundX Aggressive Upgrader Fund is a fully invested equity fund that invests in more speculative funds in the hope of achieving potentially higher returns over time. To manage the volatility of these more aggressive funds, HOTFX maintains a solid 40% allocation to core diversified funds. Our Upgrading investment approach seeks to steer our portfolios into leading areas of the market and avoid lagging areas. As of our last Annual Report (dated September 30, 2012), HOTFX held leading dividend and large-cap growth funds and had very little foreign exposure, but in the fourth quarter of 2012 foreign funds gained even more strongly than their U.S. counterparts. Consequently, we increased exposure to foreign funds and ETFs, especially those that invest in Europe. By December 31, 2012, HOTFX was about 50% in foreign funds like iShares MSCI EMU (EZU), Oppenheimer International Growth (OIGYX), and Vanguard Europe (VGK).Some international funds have remained in the portfolio from November of last year through March 31, such as Matthews Asian Growth & Income (MACSX), Oakmark International (OAKIX) and Oppenheimer International Small Company (OSMYX). U.S. markets regained their footing in the first quarter of 2013, and we replaced some of our foreign positions with new leading domestic value funds and ETFs. By March 31, 2013, HOTFX was 75-80% invested in the U.S., holding funds like iShares Russell Mid-Cap Value (IWS), Wells Fargo Advantage Special Mid-Cap (WFMIX), and Vanguard Small-Cap Value (VBR).If foreign markets bounce back, the Fund’s remaining foreign positions could help the Fund participate, and if U.S. markets continue to lead, the Fund could be 100% invested in U.S. funds and ETFs. There has been remarkable consistency among leading sectors and HOTFX has substantial (60%) exposure to more concentrated sector and single-country funds and ETFs. HOTFX has held health care and homebuilding funds and ETFs, such as T. Rowe Price Health Sciences (PRHSX) and SPDR S&P Homebuilders (XHB) for over a year now. By following our rankings, HOTFX managed to avoid lagging sectors like precious metals (gold and silver), which were negative for the trailing six-months ending March 31, 2013. It also avoided emerging markets, such as the BRIC economies (Brazil, Russia, India, China), which are also in negative territory for the year. WWW.UPGRADERFUNDS.COM - 7 - FundX Aggressive Upgrader Fund Schedule of Investments at March 31, 2013 (Unaudited) Shares Value INVESTMENT COMPANIES: 100.0% Core Funds: 41.6% Ariel Fund $ Dodge & Cox International Fund iShares Russell Midcap Value Index Fund iShares S&P Midcap 400 Value Index Fund Janus Contrarian Fund Matthews Asian Growth & Income Fund Oakmark Global Fund Oakmark International Fund PIMCO International StocksPLUS Fund (U.S. Dollar Hedged) PIMCO StocksPLUS Absolute Return Fund TCW Dividend Focused Fund Wells Fargo Advantage Special Mid Cap Fund Total Core Funds Speculative Funds: 58.4% Ariel Appreciation Fund Baron Partners Fund* Brown Capital Management Small Company Fund Fidelity Leveraged Company Fund Financial Select Sector SPDR iShares Dow Jones U.S. Transportation Average Index Fund iShares MSCI Switzerland Index Fund iShares S&P Global Financials Sector Index Fund JP Morgan Small Cap Value Select Fund Oppenheimer International Small Company Fund Parnassus Fund SPDR S&P Homebuilders ETF T. Rowe Price Health Sciences Fund Vanguard Small Cap Value ETF Wasatch International Growth Fund Total Speculative Funds Total Investment Companies (Cost $62,212,308) Total Investments: 100.0% (Cost $62,212,308) Liabilities in Excess of Other Assets: (0.0%) ) Net Assets: 100.0% $ * Non-income producing. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 8 - FundX Conservative Upgrader Fund (RELAX) The FundX Conservative Upgrader Fund (RELAX) is a balanced fund that allocates 60% to core diversified equity funds and 40% to our flexible income model, which includes bond funds. The Fund’s equity exposure seeks to participate in stock market growth, while the fixed income attempts to manage volatility. RELAX has no exposure to speculative sector or single-country funds. In both equities and fixed income we seek to invest in leading areas of the market and avoid lagging areas. As of our last Annual Report (dated September 30, 2012), RELAX’s equity positions were focused on leading dividend and large-cap growth funds, and the Fund had very little foreign exposure. In the fourth quarter of 2012, foreign funds gained even more strongly than their U.S. counterparts. Consequently, we increased exposure to foreign funds and ETFs, especially those that invest in Europe. By December 31, 2012, nearly 50% of RELAX’s equity exposure was in foreign funds like iShares MSCI EAFE (EFA), Oakmark International (OAKIX), and Vanguard Europe (VGK).Some international funds have remained in the portfolio from November of last year through March 31, such as Matthews Asian Growth & Income (MACSX) and Oakmark International (OAKIX). U.S. markets regained their footing in the first quarter of 2013, and we replaced some of our foreign positions with new leading domestic value funds and ETFs. By March 31, 2013, RELAX held U.S. funds like iShares Russell Mid-Cap Value (IWS), Wells Fargo Advantage Special Mid-Cap (WFMIX), and Ariel (ARGFX).If foreign markets bounce back, our remaining foreign positions could help the Fund participate, and if U.S. markets continue to lead, RELAX’s equity exposure could be 100% invested in U.S. funds and ETFs. Bond leadership also changed somewhat in the last six months, leading us to change RELAX’s bond exposure. As of our last Annual Report (dated September 30, 2012), RELAX’s fixed income positions were primarily intermediate-term bonds with some exposure to high yield bonds and strategic bonds. In the six months ending March 31, 2013, we cut intermediate-term bond positions in half and doubled our position in strategic bond funds. Strategic bond funds like PIMCO Income (PIMIX) and Osterweis Strategic Income (OSTIX) have a broader spectrum of fixed-income that they can invest in and currently have shorter duration.So we believe these funds offer a little more of a hedgein case interest rates should rise, while providing income opportunities from a range of bond categories. Government bonds were weak, as low yields rose slightly. RELAX sold out of Treasuries in the fourth quarter of 2012. Although the Fund does not own any Treasury or government-only funds or ETFs, some of the diversified bond funds in the Fund’s portfolio may have small allocations to Treasuries and governments. RELAX participated in the stock and bond market gains during the semiannual report period.RELAX’s balance of stocks and bonds aims to help investors conservatively invest with the goal of long-term growth and income. WWW.UPGRADERFUNDS.COM - 9 - FundX Conservative Upgrader Fund Schedule of Investments at March 31, 2013 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.9% Bond Funds: 40.0% DoubleLine Core Fixed Income Fund $ DoubleLine Total Return Bond Fund Ivy High Income Fund Loomis Sayles Bond Fund Mainstay High Yield Corporate Bond Fund Osterweis Strategic Income Fund Payden Emerging Market Bond Fund PIMCO Foreign Bond Fund (U.S. Dollar-Hedged) PIMCO Global Bond Fund (U.S. Dollar-Hedged) PIMCO Income Fund PIMCO Total Return ETF TCW Total Return Bond Fund Thompson Bond Fund Vanguard Wellesley Income Fund Weitz Short-Intermediate Income Fund Total Bond Funds Core Funds: 59.9% Ariel Fund iShares Russell Midcap Value Index Fund iShares S&P MidCap 400 Value Index Fund Janus Contrarian Fund Mairs & Power Growth Fund Matthews Asian Growth & Income Fund Oakmark Global Fund Oakmark International Fund PIMCO International StocksPLUS Fund (U.S. Dollar Hedged) PIMCO StocksPLUS Absolute Return Fund TCW Dividend Focused Fund Wells Fargo Advantage Special Mid Cap Fund Total Core Funds Total Investment Companies (Cost $40,484,323) Total Investments: 99.9% (Cost $40,484,323) Other Assets in Excess of Liabilities: 0.1% Net Assets: 100.0% $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 10 - FundX Flexible Income Fund (INCMX) The FundX Flexible Income Fund (INCMX) primarily invests in bond funds. It aims to align with current bond market leadership and to actively navigate changing interest rate environments. The Fund may have limited exposure to low volatility equity funds, when we believe such funds offer an advantage. As of our last Annual Report (dated September 30, 2012), INCMX was primarily invested inintermediate-term bonds with some exposure to high yield bonds and strategic bonds. This diversified mix of bonds had worked well for the Fund and led to benchmark-beating returns for the six months ending March 31, 2013. In the six months ending March 31, 2013, we cut intermediate-term bond positions in half – from 41.6% in September 30, 2012 to 20.3% as of March 31, 2013. We also trimmed our exposure to high yield funds from 17.9% to 12.2%. We put the proceeds in strategic bond funds. Strategic bond funds like PIMCO Income (PIMIX) and Osterweis Strategic Income (OSTIX) have a broader spectrum of fixed-income that they can invest in and currently they have shorter duration.So these funds offer a little more of a hedge in case interest rates should rise, while providing income opportunities from a range of bond categories. INCMX’s exposure to strategic bond funds rose from 13.2% to 39.0%. Government bonds have been weak, as low yields rose slightly. INCMX sold its small position in Treasuries in the fourth quarter of 2012. Although the Fund does not own any Treasury or government-only funds or ETFs, some of the diversified bond funds in the Fund’s portfolio may have small allocations to Treasuries and governments. The low yields in bonds have led some investors to take on more risk in search of higher yields, but the Flexible Income approach does not focus solely on yield.Instead we seek total return and select the underlying funds based on a combination of both income and capital changes. We believe this approach can limit risk while still allowing us to participate in leading areas of the bond market. Our total-return approach has worked well in the six months ending March 31, 2013 as INCMX outperformed its benchmark Barclays Aggregate Bond Index. WWW.UPGRADERFUNDS.COM - 11 - FundX Flexible Income Fund Schedule of Investments at March 31, 2013 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.9% Emerging Market Bond Funds: 4.5% Payden Emerging Market Bond Fund $ Total Emerging Market Bond Funds High Yield Bond Funds: 12.2% Ivy High Income Fund Mainstay High Yield Corporate Bond Fund Total High Yield Bond Funds Intermediate-Term Bond Funds: 20.3% DoubleLine Core Fixed Income Fund DoubleLine Total Return Bond Fund TCW Total Return Bond Fund Total Intermediate-Term Bond Funds Short-Term Bond Funds: 4.0% Weitz Short-Intermediate Income Fund Total Short-Term Bond Funds Strategic Bond Funds: 39.0% Loomis Sayles Bond Fund Osterweis Strategic Income Fund PIMCO Income Fund PIMCO Total Return ETF Thompson Bond Fund Total Strategic Bond Funds Total Return Funds: 10.1% Vanguard Wellesley Income Fund Total Total Return Funds World Bond Funds: 9.8% PIMCO Foreign Bond Fund (U.S. Dollar-Hedged) PIMCO Global Bond Fund (U.S. Dollar-Hedged) Total World Bond Funds Total Investment Companies (Cost $141,028,148) Total Investments: 99.9% (Cost $141,028,148) Other Assets in Excess of Liabilities: 0.1% Net Assets: 100.0% $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 12 - FundX ETF Aggressive Upgrader Fund (UNBOX) The FundX ETF Aggressive Upgrader Fund is a fully invested ETF-only portfolio that is unconstrained by risk or style. The Fund may be 100% invested in speculative ETFs that focus on a single sector or country or it may have exposure to more diversified core equity ETFs. Our Upgrading investment approach seeks to steer our portfolios into leading areas of the market and avoid lagging areas. As of our last Annual Report (dated September 30, 2012), UNBOX had 84.9% in speculative ETFs. Its sector exposure was concentrated in technology (23%), real estate/home builders (17%) and biotech/health (16%). The Fund’s 14.9% in core diversified ETFs was focused on large-cap growth ETFs. Technology fell out of favor in the fourth quarter of 2012, and foreign funds became the place to be. We replaced the Fund’s technology positions with leading single-country ETFs like iShares MSCI Germany (EWG), iShares MSCI Hong Kong (EWH) and iShares MSCI Mexico (EWW). The Fund’s diversified large-cap growth ETFs were replaced by iShares MSCI EAFE (EFA). By December 31, 2012, UNBOX was about 50% invested in foreign ETFs. U.S. markets regained their footing in the first quarter of 2013, leading us to sell some of the Fund’s foreign positions in favor of financial sector ETFs like SPDR Financial (XLF) and U.S. value ETFs like iShares Russell Mid-Cap Value (IWS) and Vanguard Small-Cap Value (VBR). By March 31, 2013, UNBOX was 75% invested in the U.S. If foreign markets bounce back, the Fund’s remaining foreign positions could help the Fund participate. If U.S. markets continue to lead, the Fund could be 100% invested in U.S. ETFs. WWW.UPGRADERFUNDS.COM - 13 - FundX ETF Aggressive Upgrader Fund Schedule of Investments at March 31, 2013 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.7% Core Funds: 22.3% iShares Russell Midcap Value Index Fund $ iShares S&P Midcap 400 Value Index Fund Total Core Funds Speculative Funds: 77.4% Financial Select Sector SPDR iShares Dow Jones U.S. Financial Services ETF iShares Dow Jones U.S. Home Construction Fund iShares Dow Jones U.S. Industrial Index ETF iShares Dow Jones U.S. Transportation Average Index Fund iShares MSCI Australia Index Fund iShares MSCI EAFE Small Cap Index Fund iShares MSCI Pacific ex-Japan Index Fund iShares MSCI Switzerland Index Fund iShares S&P Global Financials Fund iShares Silver Trust* PowerShares Water Resources ETF SPDR S&P Homebuilders ETF Vanguard Small Cap Value ETF Total Speculative Funds Total Investment Companies (Cost $8,194,647) Total Investments: 99.7% (Cost $8,194,647) Other Assets in Excess of Liabilities: 0.3% Net Assets: 100.0% $ * Non-income producing. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 14 - FundX ETF Upgrader Fund (REMIX) The FundX ETF Upgrader Fund is an ETF-only portfolio that is based on our popular growth model. It is a fully invested equity fund that primarily invests in diversified core equity ETFs and has limited exposure to more speculative sector and single country funds and ETFs. Our Upgrading investment approach seeks to steer our portfolios into leading areas of the market and avoid lagging areas. As of our last Annual Report (dated September 30, 2012), REMIX held leading dividend and large-cap growth ETFs, but these areas fell out of favor in the last six months. In the fourth quarter of 2012, international markets were the place to be, and we increased REMIX’s exposure to foreign ETFs, especially those that invest in Europe. By December 31, 2012, REMIX was about 50% invested in foreign funds like iShares MSCI EAFE (EFA), iShares MSCI EMU (EZU), and Vanguard Europe (VGK). U.S. markets regained their footing in the first quarter of 2013, and we replaced some of REMIX’s foreign positions with new leading domestic value funds and ETFs. By March 31, 2013, REMIX was 70% invested in the U.S., including positions in iShares Russell MidCap Value (IWS), iShares S&P 400 MidCap Value (IJJ), and Vanguard Small-Cap Value (VBR).If foreign markets bounce back, the Fund’s remaining foreign positions could help the Fund participate, but if U.S. markets extend their lead, the Fund could be 100% invested in U.S. ETFs. REMIX’s sector exposure changed, too. As of the September 30, 2012 Annual Report, REMIX had exposure to technology-focused ETFs like PowerShares QQQ Trust (QQQ), but by March 31, 2013, REMIX had replaced these positions with leading financial ETFs like SPDR Financial (XLF). REMIX avoided lagging sectors like precious metals, which were negative for the trailing six-months ending March 31, 2013. It also avoided emerging markets, such as the BRIC economies (Brazil, Russia, India, China), which are also in negative territory for the year. WWW.UPGRADERFUNDS.COM - 15 - FundX ETF Upgrader Fund Schedule of Investments at March 31, 2013 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.5% Core Funds: 69.9% iShares MSCI EAFE Index $ iShares MSCI EAFE Value Index Fund iShares Russell 1000 Value Index Fund iShares Russell Midcap Value Index Fund iShares S&P MidCap 400 Index Fund iShares S&P Midcap 400 Value Index Fund PowerShares FTSE RAFI U.S. 1000 ETF Total Core Funds Speculative Funds: 29.6% Financial Select Sector SPDR iShares Dow Jones U.S. Transportation Average Index Fund iShares MSCI Australia Index Fund iShares MSCI EAFE Small Cap Index Fund iShares MSCI Switzerland Index Fund iShares Russell 2000 Value Index Fund iShares S&P Global Financials Fund PowerShares Water Resources ETF SPDR S&P Homebuilders ETF Vanguard Extended Market ETF Vanguard Small Cap Value ETF Total Speculative Funds Total Investment Companies (Cost $8,204,008) Total Investments: 99.5% (Cost $8,204,008) Other Assets in Excess of Liabilities: 0.5% Net Assets: 100.0% $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 16 - FundX Tactical Upgrader Fund (TACTX) The FundX Tactical Upgrader Fund (TACTX) seeks long-term growth by investing in equity ETFs while using a variety of hedging tools in an effort to maintain less volatility than broad stock market indexes. The fund uses options strategies and has the ability to raise cash to limit risk. ETFs are selected based on our Upgrading strategy, and the bulk of the fund’s ETF holdings are diversified core ETFs. The Fund does not invest in fixed income, and the Fund’s gains and losses are not necessarily correlated to stock or bond market direction. From early October through mid-November, stocks suffered a setback. TACTX initially increased equity exposure into that pullback and participated in a substantial part of the decline. It was unclear if the correction would turn into something more ominous so we took significant defensive measures in the Fund by raising some cash. We did, however, maintain significant upside potential by holding a modest call-option position. This allowed TACTX to participate in the recovery off the November lows, even though the Fund held mainly cash and T-bills at that time based on broken trend support levels and heightened uncertainty. The recovery picked up steam through the first quarter of 2013, and although TACTX became gradually more invested in equity ETFs as time passed and technical conditions improved, upside participation was tempered by defensive positions. At this time, we are optimistic about the market and have invested TACTX in a broadly diversified portfolio of ETFs. We are also mindful that the market has advanced sharply and we hold put options designed to provide a hedge in case our optimism proves false. We also continue to sell covered-call options to generate income and help pay for put options. WWW.UPGRADERFUNDS.COM - 17 - FundX Tactical Upgrader Fund Schedule of Investments at March 31, 2013 (Unaudited) Shares Value INVESTMENT COMPANIES: 80.6% Core Funds: 59.6% iShares Russell 1000 Value Index Fund^ $ iShares Russell Midcap Value Index Fund iShares S&P Midcap 400 Value Index Fund SPDR S&P MidCap 400 ETF^ Total Core Funds Speculative Funds: 21.0% Financial Select Sector SPDR^ iShares MSCI Switzerland Index Fund iShares Russell 2000 Index Fund^ iShares Russell 2000 Value Index Fund iShares S&P Global Financials Fund SPDR S&P Homebuilders ETF^ Vanguard Extended Market ETF Total Speculative Funds Total Investment Companies (Cost $33,178,651) Contracts (100 shares per contract) PURCHASED OPTIONS: 1.6% Put Options: 1.6% SPDR S&P 500, Expiration 5/18/13, Strike Price $155* SPDR S&P 500, Expiration 5/18/13, Strike Price $156* Total Purchased Options (Cost $704,750) Shares/Par Value SHORT-TERM INVESTMENTS: 25.4% Fidelity Government Portfolio - Institutional, 0.01%# $ United States Treasury Bills, Maturity Date 6/6/13, 0.046%+ Total Short-Term Investments (Cost $10,797,497) Total Investments: 107.6% (Cost $44,680,898) Liabilities in Excess of Other Assets: (7.6)% ) Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of March 31, 2013. ^ Held in connection with open written call options. + Yield to maturity. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 18 - FundX Tactical Upgrader Fund Schedule of Options Written at March 31, 2013 (Unaudited) Contracts (100 shares per contract) Value Call Options Written Financial Select Sector SPDR, Expiration 4/20/13, Strike Price $18* $ ) iShares Russell 1000 Value Index Fund, Expiration 4/20/13, Strike Price $81* ) iShares Russell 2000 Index Fund, Expiration 4/20/13, Strike Price $95* ) SPDR S&P Homebuilders ETF, Expiration 4/20/13, Strike Price $30* ) SPDR S&P MidCap 400 ETF, Expiration 4/20/13, Strike Price $205* ) Total Call Options Written (Premiums received $204,264) ) Put Options Written iShares Dow Jones U.S. Transportation Average Index Fund, Expiration4/20/13,Strike Price$107* ) SPDR S&P MidCap 400 ETF, Expiration 4/20/13, Strike Price $205* ) Total Put Options Written (Premiums received $46,297) ) Total Options Written (Premiums received $250,561) $ ) * Non-income producing. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 19 - FundX Tactical Total Return Fund (TOTLX) The FundX Tactical Total Return Fund (TOTLX) incorporates a blend of our Tactical hedged equity strategy and our Flexible Income strategy that seeks to conservatively pursue both growth and income. The Fund uses options strategies and has the ability to raise cash to limit risk. Equity ETFs are selected based on our Upgrading strategy, and the bulk of the Fund’s ETF holdings are diversified core ETFs. The Fund also invests in fixed income funds and ETFs. From early October through mid-November, stocks suffered a setback. TOTLX dipped modestly into that pullback, but benefited from relatively strong performance from its fixed income holdings. Within the hedged equity component of the portfolio, we took significant defensive measures in the Fund by raising some cash, as it was unclear if the stock market correction would turn into something more ominous. We did, however, maintain significant upside potential by holding a modest call option position. This allowed TOTLX to participate in the recovery from the November lows, even though the Fund had increased its holdings in cash and T-bills at that time based on broken trend support levels and heightened uncertainty. The recovery picked up steam through the first quarter of 2013, and although TOTLX became gradually more invested in equity ETFs as time passed and technical conditions improved, upside participation was tempered by defensive positions. Bonds held up well in the volatile fourth quarter of 2012, but struggled in the first quarter of 2013. Fortunately, our flexible approach to fixed income did much better than the benchmark Barclays Aggregate Bond index over this period. We sold underperforming Treasuries and other low-yielding, high quality bonds in favor of higher-yielding funds that enjoyed steady gains throughout this six-month window. The Flexible Income portion of TOTLX remains very broadly diversified, with a shorter duration and higher current yield than the benchmark index. At this time, we are optimistic about the market and have invested the hedged equity component of TOTLX in a broadly diversified portfolio of ETFs. We are also mindful that the market has advanced sharply and we hold put options designed to provide a hedge in case our optimism proves false. We also continue to sell covered-call options to enhance income and help pay for put options. WWW.UPGRADERFUNDS.COM - 20 - FundX Tactical Total Return Fund Schedule of Investments at March 31, 2013 (Unaudited) Shares Value INVESTMENT COMPANIES: 89.2% Bond Funds: 47.0% DoubleLine Core Fixed Income Fund $ DoubleLine Total Return Bond Fund Ivy High Income Fund Loomis Sayles Bond Fund Mainstay High Yield Corporate Bond Fund Osterweis Strategic Income Fund Payden Emerging Market Bond Fund PIMCO Foreign Bond Fund (U.S. Dollar-Hedged) PIMCO Global Bond Fund (U.S. Dollar-Hedged) PIMCO Income Fund PIMCO Total Return ETF TCW Total Return Bond Fund Thompson Bond Fund Weitz Short-Intermediate Income Fund Total Bond Funds Core Funds: 28.4% iShares Russell 1000 Value Index Fund^ iShares Russell Midcap Value Index Fund iShares S&P Midcap 400 Value Index Fund SPDR S&P MidCap 400 ETF^ Total Core Funds Speculative Funds: 8.7% Financial Select Sector SPDR^ iShares MSCI Switzerland Index Fund iShares Russell 2000 Index Fund^ iShares Russell 2000 Value Index Fund iShares S&P Global Financials Fund SPDR S&P Homebuilders ETF^ Vanguard Extended Market ETF Total Speculative Funds Total Return Funds: 5.1% Vanguard Wellesley Income Fund Total Total Return Funds Total Investment Companies (Cost $6,191,544) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 21 - FundX Tactical Total Return Fund Schedule of Investments at March 31, 2013 (Unaudited), Continued Contracts (100 shares per contract) Value PURCHASED OPTIONS: 0.8% Put Options: 0.8% SPDR S&P 500 Put Option, Expiration 5/18/13, Strike Price $155* $ 90 SPDR S&P 500 Put Option, Expiration 5/18/13, Strike Price $156* Total Purchased Options (Cost $63,428) Shares/Par Value SHORT-TERM INVESTMENTS: 12.6% Fidelity Government Portfolio - Institutional, 0.01%# $ United States Treasury Bill, Maturity Date 6/6/13, 0.046%+ Total Short-Term Investments (Cost $901,672) Total Investments: 102.6% (Cost $7,156,644) Liabilities in Excess of Other Assets: (2.6)% ) Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of March 31, 2013. ^ Held in connection with open written call options. + Yield to maturity. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 22 - FundX Tactical Total Return Fund Schedule of Options Written at March 31, 2013 (Unaudited) Contracts (100 shares per contract) Value Call Options Written 17 Financial Select Sector SPDR, Expiration 4/20/13, Strike Price $18* $ ) 37 iShares Russell 1000 Value Index Fund, Expiration 4/20/13, Strike Price $81* ) 19 iShares Russell 2000 Index Fund, Expiration 4/20/13, Strike Price $95* ) 20 SPDR S&P Homebuilders ETF, Expiration 4/20/13, Strike Price $30* ) 28 SPDR S&P MidCap 400 ETF, Expiration 4/20/13, Strike Price $205* ) Total Call Options Written (Premiums received $19,074) ) Put Options Written 8 iShares Dow Jones U.S. Transportation Average Index Fund, Expiration4/20/13,Strike Price$107* ) 9 SPDR S&P MidCap 400 ETF, Expiration 4/20/13, Strike Price $205* ) Total Put Options Written (Premiums received $4,014) ) Total Options Written (Premiums received $23,088) $ ) * Non-income producing. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 23 - FundX Upgrader Funds Statements of Assets and Liabilities at March 31, 2013 (Unaudited) FundX FundX Aggressive FundX Conservative FundX Flexible Upgrader Fund Upgrader Fund Upgrader Fund Income Fund ASSETS Investments in securities, at value (identified cost $235,981,180, $62,212,308, $40,484,323, and $141,028,148, respectively) (Note 2) $ Cash 10 Receivables: Investment securities sold — — Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Investment advisory fees, net Due to custodian — — — Adminstration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net assets applicable to shares outstanding $ Shares outstanding; unlimited number of shares authorized without par value Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 24 - FundX Upgrader Funds Statements of Assets and Liabilities at March 31, 2013 (Unaudited), Continued FundX ETF Aggressive FundX ETF FundX Tactical FundX Tactical Upgrader Fund Upgrader Fund Upgrader Fund Total Return Fund ASSETS Investments in securities, at value (identified cost $8,194,647, $8,204,008, $44,680,898, and $7,156,644, respectively) (Note 2) $ Cash Deposits at brokers for written options — — Receivables: Investment securities sold — Fund shares sold — Dividends and interest Prepaid expenses Total assets LIABILITIES Written Options, at value (Premiums received of $0, $0, $250,561 and $23,088, respectively) — — Payables: Investment securities purchased — — Fund shares redeemed — Investment advisory fees, net Due to custodian — — — Adminstration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net assets applicable to shares outstanding $ Shares outstanding; unlimited number of shares authorized without par value Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed (accumulated) net investment income (loss) ) ) Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 25 - FundX Upgrader Funds Statements of Operations For the Six Months Ended March 31, 2013 (Unaudited) FundX FundX Aggressive FundX Conservative FundX Flexible Upgrader Fund Upgrader Fund Upgrader Fund Income Fund INVESTMENT INCOME Dividends $ Interest 12 5 2 — Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Fund accounting fees Administration fees Reports to shareholders Custody fees Audit fees Registration fees Trustee fees Miscellaneous expenses Chief Compliance Officer fees Interest expense (Note 6) Legal fees Insurance expense Total expenses Less: expenses paid indirectly (Note 3) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on: Investments Written options — Net realized gains Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) on investments ) ) ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 26 - FundX Upgrader Funds Statements of Operations For the Six Months Ended March 31, 2013 (Unaudited), Continued FundX ETF Aggressive FundX ETF FundX Tactical FundX Tactical Upgrader Fund Upgrader Fund Upgrader Fund Total Return Fund INVESTMENT INCOME Dividends $ Interest — — Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Fund accounting fees Administration fees Reports to shareholders Custody fees Audit fees Registration fees Trustee fees Miscellaneous expenses Chief Compliance Officer fees Interest expense (Note 6) 70 — — Legal fees Insurance expense Total expenses Less: fees waived ) ) — ) Less: expenses paid indirectly (Note 3) — — ) — Net expenses Net investment income (loss) ) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on: Investments ) Written options — — ) ) Net realized gains (losses) ) ) Capital gain distributions from regulated investment companies — — — Change in net unrealized appreciation (depreciation) on investments ) ) Net realized and unrealized gain on investments Net increase (decrease) in net assets resulting from operations $ $ $ ) $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 27 - FundX Upgrader Fund Statements of Changes in Net Assets Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) of investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) ) ) Total change in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net change in shares outstanding ) $ ) ) $ ) (b) Net of redemption fees of $3,843 and $10,858, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 28 - FundX Aggressive Upgrader Fund Statements of Changes in Net Assets Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Capital gain distributions from regulated investment companies Net change in unrealized appreciation (depreciation) of investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) ) ) Total change in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net change in shares outstanding ) $ ) ) $ ) (b) Net of redemption fees of $236 and $1,528, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 29 - FundX Conservative Upgrader Fund Statements of Changes in Net Assets Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) ) ) Total change in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a)Summary of capital share transactions is as follows: Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net change in shares outstanding ) $ ) ) $ ) (b) Net of redemption fees of $644 and $15,163, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 30 - FundX Flexible Income Fund Statements of Changes in Net Assets Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Capital gain distributions from regulated investment companies Net change in unrealized appreciation (depreciation) of investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) ) Total change in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net change in shares outstanding $ ) $ ) (b) Net of redemption fees of $95 and $3,982, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 31 - FundX ETF Aggressive Upgrader Fund Statements of Changes in Net Assets Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ Net realized gain on investments Capital gain distributions from regulated investment companies — — Net change in unrealized appreciation (depreciation) of investments ) Net increase (decrease) in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) ) ) Total change in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed (accumulated) net investment income (loss) $ ) $ (a) Summary of capital share transactions is as follows: Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) Net change in shares outstanding ) $ ) ) $ ) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 32 - FundX ETF Upgrader Fund Statements of Changes in Net Assets Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Capital gain distributions from regulated investment companies — — Net change in unrealized appreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) Total change in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net change in shares outstanding $ $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 33 - FundX Tactical Upgrader Fund Statements of Changes in Net Assets Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized loss on investments ) ) Net realized gain (loss) on written options ) Net change in unrealized appreciation of investments Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income — — Total distributions to shareholders — — CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) ) Total change in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $ ) (a) Summary of capital share transactions is as follows: Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions — Shares redeemed (b) Net change in shares outstanding ) $ ) $ (b) Net of redemption fees of $15 and $479, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 34 - FundX Tactical Total Return Fund Statements of Changes in Net Assets Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Net realized gain (loss) on written options ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation (depreciation) of investments ) Net increase (decrease) in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) ) Total change in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net change in shares outstanding ) $ ) $ (b) Net of redemption fees of $0 and $70, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 35 - FundX Upgrader Fund Financial Highlights For a capital share outstanding throughout each period/year Six Months Ended Year Ended Period Ended March 31, 2013 September 30, September 30, Years Ended October 31, (Unaudited) 2011* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss)(1) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — ) ) Distribution in excess — ) — Total distributions ) Paid-in capital from redemption fees (Note 2) Net asset value, end of period/year $ Total return %^ % )%^ % % )%(2) % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed %+ % %+ % After expenses absorbed(5) %+ % %+ % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed %+ % )%+ % After expenses absorbed(6) %+ % )%+ % Portfolio turnover rate %^ % %^ % % % 84 % Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Includes advisor reimbursement by affiliates from net realized loss on investments on the disposal of investments in violation of restrictions.Excluding this effect, the total return would have been (42.69)%. Amount is less than $0.01. Does not include expenses of investment companies in which the Fund invests. Including credits for expenses paid indirectly, the ratio of expenses to average net assets would have been 1.25%, 1.24%, 1.23%, 1.22%, 1.20%, 1.11% and 1.11% for the periods/years ended March 31, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31,2009, October 31, 2008 and October 31, 2007, respectively.(Note 3) Including credits for expenses paid indirectly, the ratio of net investment income (loss) to average net assets would have been 1.46%, 0.54%, (0.04)%, 0.07%, 0.52%, 1.83% and 0.89% for the periods/years ended March 31, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31, 2009, October 31, 2008 and October 31, 2007, respectively. (Note 3) Calculated using the average shares outstanding method ^ Not Annualized. + Annualized. * Effective September 30, 2011, the Fund changed its fiscal year end from October 31 to September 30.The information presented is for the period from November 1, 2010 to September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 36 - FundX Aggressive Upgrader Fund Financial Highlights For a capital share outstanding throughout each period/year Six Months Ended Year Ended Period Ended March 31, 2013 September 30, September 30, Years Ended October 31, (Unaudited) 2011* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss)(1) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) — ) From net realized gain — ) ) Distributions in excess — ) — Total distributions ) — ) Paid-in capital from redemption fees (Note 2) Net asset value, end of period/year $ Total return %^ % )%^ % % )% % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(3): Before fees waived and expenses absorbed %+ % %+ % After fees waived or recouped(4) %+ % %+ % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(3): Before fees waived and expenses absorbed %+ % )%+ % After fees waived or recouped(5) %+ % )%+ % Portfolio turnover rate %^ % %^ % % % 95 % Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Amount is less than $0.01. Does not include expenses of investment companies in which the Fund invests. Including credits for expenses paid indirectly, the ratio of expenses to average net assets would have been 1.35%, 1.32%, 1.30%, 1.30%, 1.30%, 1.20% and 1.20% for the period/years ended March 31, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31, 2009, October 31, 2008 and October 31, 2007, respectively. (Note 3) Including credits for expenses paid indirectly, the ratio of net investment loss to average net assets would have been 1.16%, 0.01%, (0.40)%, 0.10%, 0.39%, 1.79% and 0.74% for the periods/years ended March 31, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31, 2009, October 31, 2008 and October 31, 2007, respectively. (Note 3) Calculated using the average shares outstanding method. ^ Not Annualized. + Annualized. * Effective September 30, 2011, the Fund changed its fiscal year end from October 31 to September 30.The information presented is for the period from November 1, 2010 to September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 37 - FundX Conservative Upgrader Fund Financial Highlights For a capital share outstanding throughout each period/year Six Months Ended Year Ended Period Ended March 31, 2013 September 30, September 30, Years Ended October 31, (Unaudited) 2011* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income(1) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — ) ) Total distributions ) Paid-in capital from redemptions fees (Note 2) Net asset value, end of period/year $ Total return %^ % )%^ % % )%(2) % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed %+ % %+ % After fees absorbed or recouped(5) %+ % %+ % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed %+ % %+ % After fees absorbed or recouped(6) %+ % %+ % Portfolio turnover rate 97 %^ % %^ % Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Includes advisor reimbursement by affiliates from net realized loss on investments on the disposal of investments in violation of restrictions.Excluding this effect, the total return would have been (27.83)%. Amount is less than $0.01. Does not include expenses of investment companies in which the Fund invests. Including credits for expenses paid indirectly, the ratio of expenses to average net assets would have been 1.40%, 1.36% 1.30%, 1.35%, 1.32%, 1.24% and 1.25% for the periods/years ended March 31, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31, 2009, October 31, 2008 and October 31, 2007, respectively. (Note 3) Including credits for expenses paid indirectly, the ratio of net investment income to average net assets would have been 2.79%, 1.50%, 1.85%, 1.29%, 1.72%, 2.15% and 1.36% for the periods/years ended March 31, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31, 2009 October 31, 2008 and October 31, 2007, respectively. (Note 3) Calculated using the average shares outstanding method. ^ Not Annualized. + Annualized. * Effective September 30, 2011, the Fund changed its fiscal year end from October 31 to September 30.The information presented is for the period from November 1, 2010 to September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 38 - FundX Flexible Income Fund Financial Highlights For a capital share outstanding throughout each period/year Six Months Ended Year Ended Period Ended March 31, 2013 September 30, September 30, Years Ended October 31, (Unaudited) 2011* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income(1) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain ) ) ) — — ) — Total distributions ) Paid-in capital from redemption fees Net asset value, end of period/year $ Total return %^ % )%^ % % )% % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(3): Before fees waived/recouped and expenses absorbed %+ % %+ % After fees waived/recouped and expenses absorbed(4) %+ % %+ % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(3): Before fees waived/recouped and expenses absorbed %+ % %+ % After fees waived/recouped and expenses absorbed(5) %+ % %+ % Portfolio turnover rate 50
